DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "that frame member".  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 is rejected due to its dependency on claim 9.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaoka (US-20210079695-A1).

(10 Figure 2) for a vehicle door (11 Figure 1), the actuator assembly comprising: 
an actuator (3 Figure 2) operably engaged with an actuator cable (42a Figure 4); 
a cable housing (43 Figure 4) that receives the actuator cable, wherein 
a cable bracket (5 Figure 4) secures the cable housing in a secured position (Figure 4); and 
and clip assembly (7 Figure 6A) that slidably engages (Figures 6A-6B show the sliding of the clip assembly 7 on the cable 42a) the actuator cable (42a Figure 6A) upon operation of the actuator (PP 0027).
 
With regards to claim 2, Nagaoka discloses the actuator assembly of claim 1, 
wherein the clip assembly (7 Figure 6A) attaches to the cable housing (43 Figure 4) proximate a first side (5a Figure 4) of the cable bracket (5 Figure 4) and slidably engages (Figures 6A-6B show the sliding of the clip assembly 7 on the cable 42a) the actuator cable (42 Figure 42a) proximate a second side (the top side of 5, Figures 4, 2) of the cable bracket.

With regards to claim 3, Nagaoka discloses the actuator assembly of claim 1, 
wherein the clip assembly (7 Figure 6A) includes a body portion (72a Figure 6A) that is configured to engage (configured to engage the cable bracket 5 [Figure 4] via clip assembly component 71 and cable housing 43) the cable bracket (5 Figure 4) to define an attached position (Figure 4).


wherein the clip assembly (7 Figure 6A) includes an attaching member (71 Figure 6A) that extends from the body portion, the attaching member selectively attaching to the cable housing (43 Figure 6A) proximate the first side of the cable bracket (5a Figure 4).

With regards to claim 5, Nagaoka discloses the actuator assembly of claim 4, 
wherein the attaching member (71 Figure 6A) includes resilient arms (71a and 73, Figure 6A) that at least partially encircles the cable housing (43 Figure 4).

With regards to claim 6, Nagaoka discloses the actuator assembly of claim 3, 
wherein the clip assembly (7 Figure 6A) includes a frame portion (72 Figure 6A) and an elastomeric cap (73 Figure 6A) positioned within the frame portion, the frame portion selectively engaging the actuator cable (42a Figure 6A) proximate a second side (the top side of 5, Figures 4, 2) of the cable bracket (5 Figure 4).

With regards to claim 7, Nagaoka discloses the actuator assembly of claim 6, 
wherein the elastomeric cap (73 Figure 6A) includes a slot (the opening through which the actuator cable passes) that slidably engages the actuator cable (42a Figure 6A) during operation of the actuator (Figures 6A-6B show the sliding of the clip assembly 7 on the cable 42a) and upon placement of the clip assembly in the attached position (Figure 4).

With regards to claim 8, Nagaoka discloses the actuator assembly of claim 6, 
(72 Figure 6A) in the attached position engages (via the clip assembly component 71) an end of the cable housing (43a Figure 6A).

With regards to claim 9, Nagaoka discloses the actuator assembly of claim 8, 
wherein the body portion (72a Figure 6A) includes a seat member (71a Figure 6A) that engages with the cable housing (43 Figure 6A) proximate the end of the cable housing (43a Figure 6A) to seat that frame member (72 Figure 6A) and the elastomeric cap (73 Figure 6A) at the end of the cable housing.

With regards to claim 10, Nagaoka discloses the actuator assembly of claim 9, 
wherein the elastomeric cap (73 Figure 6A) defines a cover for the end of the cable housing (43a Figure 6A) that is configured to prevent infiltration of foreign material into the cable housing via the actuator cable (“Elastic cap 7 of the first embodiment and elastic cap 8 of the second embodiment prevent ingress of rainwater into outer cable 41 in Bowden cable 4” [PP 0027]).

With regards to claim 11, Nagaoka discloses a vehicle door (11 Figure 1) comprising: 
an actuator (3 Figure 2) for operating a latching mechanism (2 Figure 3); 
an actuator cable (42a Figure 4) extending between the actuator and the latching mechanism; 
a cable housing (43 Figure 4) that slidably receives (Figures 6A-6B show the sliding of the clip assembly 7 on the cable 42a) the actuator cable, wherein the actuator cable is (Figure 6B) and retracted (Figure 6A) positions; 
a cable bracket (5 Figure 4) that secures the cable housing to a frame member (21 Figure 2) in a secured position; and 
a clip assembly (7 Figure 6A) that attaches to the cable housing and slidably engages (Figures 6A-6B show the sliding of the elastic cap on the cable) the actuator cable (42a Figure 6A) upon operation of the actuator,
wherein the clip assembly engages the cable housing at a first side (5a Figure 4) of the cable bracket (5 Figure 4) and engages the actuator cable at a second side (the top side of 5, Figures 4, 2) of the cable bracket.

With regards to claim 12, Nagaoka discloses the vehicle door of claim 11, 
wherein the clip assembly (7 Figure 6A) includes a body portion (72a Figure 6A) that is configured to engage (configured to engage the cable bracket 5 [Figure 4] via clip assembly component 71 and cable housing 43) the cable bracket (5 Figure 4) to define an attached position (Figure 4).

With regards to claim 13, Nagaoka discloses the vehicle door of claim 12, 
wherein the clip assembly (7 Figure 6A) includes an attaching member (71 Figure 6A) and a frame portion (72 Figure 6A) that each extend from the body portion (72a Figure 6A), the attaching member selectively attaching to the cable housing (43a Figure 6A) and the frame portion selectively engaging the actuator cable (42a Figure 6A).

With regards to claim 14, Nagaoka discloses the vehicle door of claim 13, 
wherein the attaching member (71 Figure 6A) includes resilient arms (71a and 73, Figure 6A) that at least partially encircles the cable housing (43 Figure 4).

With regards to claim 15, Nagaoka discloses the vehicle door of claim 13,
wherein the frame portion (72 Figure 6A) includes an elastomeric cap (73 Figure 6A) positioned within the frame portion that slidably engages the actuator cable (Figures 6A-6B show the sliding of the clip assembly 7 on the cable 42a).

With regards to claim 16, Nagaoka discloses the vehicle door of claim 15, 
wherein the elastomeric cap (73 Figure 6A) includes a slot (the opening through which the actuator cable passes) that slidably engages the actuator cable (42a Figure 6A) during operation of the actuator and upon placement of the clip assembly in the attached position (Figure 4).

With regards to claim 17, Nagaoka discloses the vehicle door of claim 15, 
wherein the body portion (72a Figure 6A) includes a seat member (71a Figure 6A) that engages with the cable housing (43 Figure 6A) proximate an end (43a Figure 6A) of the cable housing to seat that frame portion (72 Figure 6A) and the elastomeric cap (73 Figure 6A) at the end of the cable housing.


wherein the elastomeric cap (73 Figure 6A) defines a cover for the end of the cable housing (43a Figure 6A) that is configured to prevent infiltration of foreign material into the cable housing via the actuator cable (“Elastic cap 7 of the first embodiment and elastic cap 8 of the second embodiment prevent ingress of rainwater into outer cable 41 in Bowden cable 4” [PP 0027]).

With regards to claim 19, Nagaoka discloses an actuator assembly (10 Figure 2) for a vehicle door (11 Figure 1), the actuator assembly comprising: 
an actuator (3 Figure 2) for operating a latching mechanism (2 Figure 3); 
an actuator cable (42a Figure 6A) slidable within a cable housing (43 Figure 4) and extending between the actuator and the latching mechanism; 
a cable bracket (5 Figure 4) that secures the cable housing to a frame member (21 Figure 2) in a secured position (Figure 2); and 
a clip assembly (7 Figure 6A) that attaches to the cable housing (43 Figure 4) and slidably engages (Figures 6A-6B show the sliding of the clip assembly 7 on the cable 42a during actuation of the actuator 3) the actuator, the clip assembly comprising: 
a body portion (72a Figure 6A) that engages the cable bracket (engages the cable bracket 5 [Figure 4] via clip assembly component 71 and cable housing 43); 
a resilient attaching member (71 Figure 6A) that encircles a portion of the cable housing (43a Figure 6A; and 
(73 Figure 6A) that selectively and slidably engages the actuator cable (Figures 6A-6B), 
wherein the resilient attaching member (71 Figure 6A) and the elastomeric cap (73 Figure 6A) extend from the body portion (72a Figure 6A).

With regards to claim 20, Nagaoka discloses the actuator assembly of claim 19, 
wherein the clip assembly (7 Figure 6A) includes: 
a seat member (71a Figure 6A) that engages with the cable housing (43 Figure 4) proximate an end (43a Figure 6A) of the cable housing to seat the frame member (interpreted as intending to refer to a frame portion, 72, Figure 6A) and the elastomeric cap (73 Figure 6A) at the end of the cable housing, wherein the elastomeric cap defines a cover for the end of the cable housing (43a Figure 6A) that is configured to prevent infiltration of foreign material into the cable housing via the actuator cable (“Elastic cap 7 of the first embodiment and elastic cap 8 of the second embodiment prevent ingress of rainwater into outer cable 41 in Bowden cable 4” [PP 0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP-2848511-A1: A similar cable assembly.
US-20170122363-A1: A similar cable assembly.
US-20140232122-A1: A similar cable assembly.
US-9291096-B2: A similar cable assembly.
US-20080047112-A1: A similar cable assembly.
US-8919707-B2: A similar cable assembly.
ES-2302160-T3: A similar cable assembly.
DE-19755592-A1: A similar cable assembly.
WO-02055818-A1: A similar cable assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 29, 2021